Citation Nr: 0814032	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-22 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus (diabetes) with erectile dysfunction and 
retinopathy.  

4.  Entitlement to a rating in excess of 20 percent for 
peripheral vascular disease of the left lower extremity.

5.  Entitlement to a rating in excess of 20 percent for 
peripheral vascular disease of the right lower extremity.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1954 to April 1959 
and January 1961 to January 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).

The issues of increased ratings for diabetes with retinopathy 
and erectile dysfunction and peripheral vascular disease of 
the lower extremities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A pulmonary disorder was not incurred in service and is 
not causally related to service.  

2.  Rheumatoid arthritis was not incurred in service and was 
not diagnosed within a year of the veteran's separation from 
service; and it is not been shown to be otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for rheumatoid 
arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In March 2005, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice then required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In November 
2006, the AOJ provided notice of the effective date and 
disability rating regulations, in accord with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the November 2006 notice letter postdated the 
initial adjudication, the claims were subsequently 
readjudicated without taint from the prior decision and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing a personal hearing.  
Although there is no VA examination with a nexus opinion on 
file for these claims, none is required.  Such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  As discussed below, the evidence does 
not establish that the veteran had either condition in 
service or suggest that either condition may be associated 
with service; consequently, a VA examination with nexus 
opinion is not necessary.  The Board does not know of any 
additional relevant evidence which has not been obtained and 
finds that the duty to notify and assist has been met.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Finally, for certain 
chronic diseases, such as arthritis, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service, one year for arthritis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).


Pulmonary Disorder

The service medical records do not report any complaints of, 
or treatment for, a chronic pulmonary disorder or associated 
symptoms such as shortness of breath, and examination records 
dating in 1961, 1963, 1966, and 1967 report normal chest X-
ray findings.  

Post-service records indicate that the veteran had a pack a 
day cigarette habit for approximately 23 years.  
Additionally, the records indicate that the initial history 
of a pulmonary issue occurs in September 1986, when the 
veteran reports having progressive shortness of breath with 
activity.  See September 1986 VA X-ray record.  X-ray images 
from September 1986 revealed no evidence of active 
cardiopulmonary disease though there was some interstitial 
fibrotic change with moderately hyperinflated lung, which the 
interpreter thought "[might be] consistent with early stage 
of [chronic obstructive pulmonary disease."  The initial 
definite diagnosis of a pulmonary disorder is found in a 
March 1995 VA treatment record, which reports that the 
veteran had chronic bronchitis secondary to tobacco abuse.  
Subsequent records (beginning in 2004) report diagnoses of 
chronic obstructive pulmonary disease (COPD), chronic 
interstitial lung disease, and pulmonary fibrosis.  See 
generally Jundt and Metroplex treatment records.  The records 
indicate that the diagnoses were later limited to 
interstitial lung disease of "uncertain etiology," with 
possibly a component of COPD.  See February and October 2005 
Jundt record.  

The Board finds that service connection for a pulmonary 
disorder is not warranted.  Although the evidence indicates 
that the veteran has a currently diagnosed pulmonary 
condition, the record does not contain any competent medical 
evidence relating the pulmonary condition to service.  The 
service medical records report no treatment for a pulmonary 
condition and there is no suggestion of a chronic pulmonary 
disorder until 1986, approximately 10 years after separation, 
at the earliest.  Additionally, there is no competent medical 
opinion suggesting a link between the veteran's current 
pulmonary disorder and service.  Although the veteran has 
asserted that such a link exists, the veteran, as a 
layperson, is not competent to comment on the etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this case, based on the lack of evidence of an 
in-service incurrence or a nexus to service, service 
connection must be denied.  


Rheumatoid Arthritis

Service medical records do not report any findings of, or 
treatment for, rheumatoid arthritis, and the initial 
diagnosis does not occur until over 27 years after separation 
from service.  An August 2004 treatment record reports the 
veteran's history of joint pain in the hands and shoulders 
for six months that progressed to pain, warmth, swelling, and 
erythema in the knees, wrists, and fingers.  The examiner 
assessed the veteran with inflammatory arthropathy, "most 
consistent with rheumatoid arthritis."  The veteran was 
subsequently diagnosed with rheumatoid arthritis in January 
2005.  See January 2005 Metroplex treatment record.  

The evidence of record does not contain any competent medical 
evidence linking the currently diagnosed rheumatoid arthritis 
to service.  Although the service medical records do report 
treatment for pain and pain and problems with a variety of 
joints, but these pains/problems are not attributed to 
rheumatoid arthritis (they are generally a result of 
injuries) and the evidence does not contain any competent 
evidence indicating that there is a link between service and 
the currently diagnosed rheumatoid arthritis.  Although the 
veteran has asserted that his rheumatoid arthritis is a 
result of in-service cold exposure, the veteran, as a 
layperson, is not competent to comment on the presence or 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In this case, the competent 
evidence does not indicate that the veteran's rheumatoid 
arthritis was incurred in or is otherwise causally related to 
service; consequently, service connection must be denied.  


ORDER

Service connection for a pulmonary disorder is denied.  

Service connection for rheumatoid arthritis is denied.


REMAND

A review of the record indicates that the veteran was never 
provided with the notice required by 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) for the claims of increased ratings for 
peripheral vascular disease of the lower extremities.  
Consequently, these claims must be remanded.

Further development is also needed on the claim of an 
increased rating for diabetes with retinopathy and erectile 
dysfunction.  The August 2006 VA diabetes examination reports 
that a June 2005 eye exam noted mild bilateral diabetic 
retinopathy.  A review of the record indicates that the June 
2005 eye exam record is not associated with the claims file, 
however.  It should be obtained.  Additionally, based on the 
age of the last eye examination and the veteran's history of 
having bilateral cataracts secondary to diabetes, the Board 
finds that a contemporaneous eye examination should be 
conducted.  See 38 U.S.C.A. § 5103A(d).  

1.  The AMC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159; 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

For the claims of increased ratings for 
peripheral vascular disease, the AMC 
should provide the veteran with notice 
that he may submit evidence showing the 
effects of the worsening or increase in 
severity upon his employment and daily 
life and should provide him with general 
notice of the criteria listed in all 
applicable rating codes, such as 
Diagnostic Codes 7114, 7122, .and 8120.

For the claim of increased rating for 
diabetes, the AMC should provide the 
veteran with notice of the criteria 
listed in Diagnostic Codes 6006, 7522, 
and 7913.  

2.  The AMC should obtain all outstanding 
VA treatment records, particularly the 
June 2005 VA eye record.  The veteran 
should also be asked about the existence 
of any outstanding private treatment 
records; all reported outstanding private 
treatment records should be requested.  

3.  The AMC should schedule the veteran 
for a VA ocular examination to determine 
the current status of his diabetic 
retinopathy.  The examiner is asked to 
provide the complete results of visual 
field testing, and an opinion as to the 
etiology of any loss of visual field.  
Additionally, the examiner is asked to 
state whether there are any additional 
ocular disorders that are a complication 
of the service-connected diabetes.  A 
complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


